Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election
Applicant's election with traverse of Invention I, claims 1-11 in the reply filed on 14 April 2021 is acknowledged.  The traversal is on the ground(s) that “all three groups share technological features”.    This is not found persuasive because common features are true of all inventions that are “composed of atoms”, but the shared feature must be a special technical feature or a contribution to the art: the thing that makes it novel or nonobvious.  The record in the Search Report Dated October 2017 provides evidence that no such special technical feature exists.  The Applicant failed to identify such a feature common to all embodiments that not present in the art cited in the search reports.  Therefore, the preponderance of the evidence is that embodiments do not share a common technical feature.  
Applicant’s amendment overcome the restriction requirement with regard to Groups I and II as discussed in the interview.
Claims 1-22 are presently examined.
Claims 23 through 31 remain withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reverser” (synonymous with “means for reversing” and has no standard meaning in art) in claim 1.  The corresponding structure is in 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “fixed reverse scoop” in claim 22 is used by the claim to mean “by becoming an extension to direct flow and thrust. The fixed scoop 22 is located such that it supplements the reverse bucket 18 to add additional reverse thrust. The fixed reverse scoop 22 is designed to stay out of the water stream,” while there is no accepted meaning, though “scoop” does seem to apply the opposite of fixity, which is additionally confusing.  (“Fixed reverse scoop” is not a term of art and appears only in Applicant’s application and in no other patent literature.  While the spec and drawing hold clues as to what part of Applicant’s invention Applicant is referring to, the actual 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nanami (US 20080096445 A1) and further in view of DeHenau (US 9376189 B1) and further in view of Dagenais (US 8177594 B2)
Regarding Claim 1 Nanami discloses a waterjet propulsion control system comprising: (a) an electric actuation system comprising at least one electric actuator (Element 21); (b) a motor controller system comprising at least one motor controller (Element 30, embodiment in Fig. 5.); (c) at least one jet controller (Element 19a); (f) a steering arm to connect with the steering nozzle; and (g) a power supply (Element 31); wherein the electric actuation system is driven by the motor controller system to power said steering arm (Fig. 5, Fig. 6.); wherein the electric actuation system is directly powered by the power supply (Fig. 5.).  Nanami does not explicitly disclose (d) a reverser; and power for the reverser nor (e) a feedback system; and wherein the feedback system is integrated into the electric actuation as at least one encoder. (Arguably the bucket is common is enough to be implicitly disclosed, and the description of the actuator’s function suggests feedback.)

	Dagenais discloses wherein (e) a feedback system; and wherein the feedback system is integrated into the electric actuation as at least one encoder. (Fig. 15, Step 408, feedback from actuator 218 is described in C20, L26.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to use an actuator with an integrated for feedback.  The motivation to modify Nanami is to provide information to the CPU about the operation of the vehicle without adding additional parts.

Regarding Claim 3, Nanami in view of DeHanau in view of Dagenais discloses the system of claim 1, wherein the reverser comprises a reverse bucket or a reverse gate. (Dehanau Element 216)

Regarding Claim 9, Nanami in view of DeHanau in view of Dagenais discloses the system of claim 1, wherein the feedback system further comprises a position sensor (Nanami Element 27). 

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nanami (US 20080096445 A1) and further in view of DeHenau (US 9376189 B1) and further in view of Dagenais (US 8177594 B2) and further in view of ERC2 Linear Actuator (Google indicates for sale as of 2007; can be confirmed with Internet Archive if disputed.)
Regarding Claim 2, Nanami in view of DeHanau in view of Dagenais discloses the system of claim 1, but does not explicitly disclose wherein at least one motor controller is built into said electric actuator.
	ERC2 Linear Actuator discloses that linear actuators with built in motor controllers have the advantage of reducing wires and control panel size and cost savings.  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to select an actuator with one motor controller is built into said electric actuator.  The motivation to modify Nanami is to save cost according to the logic of ERC2.

Regarding Claim 6, Nanami in view of DeHanau in view of Dagenais and futher in view of ERC2 discloses system of claim 1, wherein said electric actuation system and said motor controller system are mounted inside the watercraft to a jet transom. (See Rejection suggested by arrangement of Nanami in view of combination suggested in rejection of Claim 2.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nanami (US 20080096445 A1) and further in view of DeHenau (US 9376189 B1) and further in view of Dagenais (US 8177594 B2) and further in view of Andersen (US 20130270902 A1)
	Regarding Claim 4, Nanami in view of DeHanau in view of Dagenais discloses the system of claim 1, wherein the power supply comprises a battery, but does not explicitly disclose at least one capacitor bank.
Andersen discloses wherein the power supply comprises at least one capacitor bank. (paragraph 106)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the battery of Nanami for a capacitor bank of Andersen.  The motivation to modify Nanami is to provide for a faster discharge capacity.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nanami (US 20080096445 A1) and further in view of DeHenau (US 9376189 B1) and further in view of Dagenais (US 8177594 B2) and further in view of Crane (US 20100284117 A1)
Regarding Claim 5, Nanami in view of DeHanau in view of Dagenais discloses the system of claim 1, wherein the power supply is batteries but does not explicitly disclose wherein the power supply comprises at least one ultra-capacitor.
	Crane discloses wherein batteries and super-capacitors (also known as ultra-capacitors) are suitable substitutes as power supplies in the marine context. It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the battery of Nanami for the ultra capacitor of Crane.  The motivation to modify Nanami is to provide for a faster discharge capacity.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nanami (US 20080096445 A1) and further in view of DeHenau (US 9376189 B1) and further in view of Dagenais (US 8177594 B2) and further in view of Nanami (US 5683275 A)
Regarding Claim 7, Nanami in view of DeHanau in view of Dagenais discloses the system of claim 1, but does not explicitly disclose wherein at least one electric actuator is nose-mounted to a ball socket in a manner that permits tilting when actuated. 
	Nanami ’75 discloses wherein at least one electric actuator is nose-mounted to a ball socket in a manner that permits tilting when actuated. (C4, L51)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to use a ball mount on the actuator of Nanami.  The motivation to modify Nanami is that ball joints are well-known to permit tilting in the context of steering nozzles.

Allowable Subject Matter
Claims 8, 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  (These require a definition of the fixed reverse scoop without introducing new matter; Examiner suggests calling for an interview to discuss.)
	Rejoinder may also be possible if all the limitations of the allowable claim are included.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746.  The examiner can normally be reached on M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        15 June 2021